Exhibit 10.3

 

NEITHER THIS SERIES B NOTE NOR THE SHARES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SECTION 4(A)(2) OF THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) AND/OR REGULATION D PROMULGATED THEREUNDER.  NEITHER THIS
SERIES B NOTE NOR THE SHARES ISSUABLE UPON CONVERSION HEREOF MAY BE SOLD,
PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS,
OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF
THE SECURITIES ACT AND UNDER PROVISIONS OF APPLICABLE STATE SECURITIES LAWS.

 

Note 2017 N-B-«Note_»

 

SERIES B UNSECURED CONVERTIBLE PROMISSORY NOTE

 

$«Note_Amount»

Englewood, Colorado

 

«Issuance_Date»

 

FOR VALUE RECEIVED, PetroShare Corp, a Colorado corporation, and its successors
and assigns, (the “Company”) promises to pay to the order of «Investor_Name»
(the “Holder”), the principal sum of «Dollar_Amount» and No/100s Dollars
($«Note_Amount») (“Principal Amount”) in lawful money of the United States of
America, together with interest on so much of the principal balance thereof as
is from time to time outstanding at the rate hereinafter provided, and payable
as hereinafter provided.

 

This Series B Note is one of a series of Notes, designated the Series B
Unsecured Convertible Promissory Notes (individually referred to herein as the
“Series B Note,” the series of notes is referred to herein collectively as the
“Series B Notes”).  All the Series B Notes shall rank pari passu in respect to
payment of principal and interest and upon any dissolution, liquidation or
winding-up of the Company. Any action permitted by this Series B Note that is
taken by one holder will be deemed to have been taken by all holders in
proportion to the Principal Amount of each Holder’s Series B Note as compared to
the total Principal Amount of the Series B Notes then outstanding.

 

1.      Interest Rate. The unpaid balance of this Series B Note shall bear
interest at the rate of fifteen percent (15%) per year, simple interest.
Interest shall be calculated on a 365-day year and the actual number of days in
each month.

 

2.      Payment/Maturity Date. Interest on the Series B Note shall be paid
quarterly, on the last day of March, June, September and December in each year,
beginning December 31, 2017, and continuing until the Series B Note is finally
paid. The total outstanding principal balance hereof, together with accrued and
unpaid interest, shall be paid on December 31, 2018. Interest must be paid in
cash.

 

3.      Conversion.

 

(a)      The Holder shall have the option to convert all or any part of the
Principal Amount of this Series B Note, together with all accrued interest
thereon, in accordance with the provisions of and upon satisfaction of the
conditions contained in this Series B Note, into fully paid and non-assessable
shares of the Company’s common stock as is determined by dividing that portion
of the outstanding principal balance and accrued interest under this Series B
Note as of such date that the Holder elects to convert by the Conversion Price.
The initial Conversion Price is $1.50.







--------------------------------------------------------------------------------

 



(b)      No fractional shares of common stock shall be issued upon conversion of
this Series B Note, and in lieu thereof the number of shares of common stock to
be issued upon each conversion shall be rounded-up to the nearest whole number
of shares of common stock.

 

(c)      The Holder’s conversion right set forth in this Paragraph may be
exercised at any time and from time to time but prior to payment in full of the
principal and accrued interest on this Series B Note.

 

(d)      The Holder may exercise the right to convert all or any portion of this
Series B Note only by delivery of a properly completed conversion notice in the
form attached to this Series B Note on a Business Day to the Company’s principal
executive offices. Such conversion shall be deemed to have been made immediately
prior to the close of business on the Business Day of such delivery of the
conversion notice (the “Conversion Date”), and the Holder shall be treated for
all purposes as the record holder of the shares of common stock into which this
Series B Note is converted as of such date. For purposes of this Series B Note,
a Business Day is any day the Federal Reserve Bank is open.

 

(e)      As promptly as practicable after the Conversion Date, the Company at
its expense shall issue and deliver to the Holder of this Series B Note a stock
certificate or certificates representing the number of shares of common stock
into which this Series B Note has been converted.

 

(f)      Upon the full conversion of this Series B Note, the Company shall be
forever released from all of its obligations and liabilities under this Series B
Note.

 

(g)      Holder acknowledges that this Series B Note, as well as the shares of
common stock issuable upon conversion of this Series B Note, are “restricted
securities,” as such term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Holder agrees that
Holder will not attempt to pledge, transfer, convey or otherwise dispose of such
restricted securities except in a transaction that is the subject of either:
(i) an effective registration statement under the Securities Act and any
applicable state securities laws; or (ii) an opinion of counsel rendered by
legal counsel satisfactory to the Company, which opinion of counsel shall be
satisfactory to the Company, to the effect that such registration is not
required. The Company may rely on such an opinion of Holder’s counsel in making
such determination. Holder consents to the placement of a legend on the
securities stating that the shares represented by the certificate have not been
registered under the Securities Act and setting forth or referring to the
restrictions on transferability and sale thereof.

 

(h)      If the common stock to be issued on conversion of this Series B Note
shall be changed into any other class or classes of stock, whether by capital
reorganization, reclassification, or otherwise, or if the Company shall declare
a dividend of its common stock, combine the shares of its common stock into a
lesser number of shares or divide the shares into a greater number of shares,
the holder of this Series B Note shall, upon its conversion be entitled to
receive, in lieu of the common stock which the Holder would have become entitled
to receive but for such change, a number of shares of such other class or
classes of stock that would have been subject to receipt by the Holder if it had
exercised its rights of conversion immediately before such changes.

 

(i)      If at any time there shall be a capital reorganization of the Company’s
common stock (other than a subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Paragraph 3) or merger of the
Company into another corporation, or the sale







--------------------------------------------------------------------------------

 



 

of  the Company’s properties and assets as, or substantially as, an entirety to
any other person, then, as a part of such reorganization, merger or sale, lawful
provision shall be made so that the Holder of this Series B Note will be
entitled to receive the number of shares of stock or other securities or
property from the successor corporation resulting from such merger to which the
Holder would have been entitled as a result of such capital reorganization,
merger or sale if this Series B Note had been converted immediately before such
capital reorganization, merger or sale.

 

(j)      Upon the occurrence of each adjustment or readjustment pursuant to any
provision hereof, the Company at its expense shall promptly compute such
adjustment or readjustment in accordance with the terms hereof and prepare and
furnish to the Holder of this Series B Note a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.

 

4.      Redemption.  The Company may redeem this Series B Note, in whole in or
part, on 30 days’ notice and without penalty at any time, provided, however,
that the Company has paid or pays at the time of redemption an amount that would
result in the Holder having received a minimum of six months’ interest.

 

5.      Reservation of Shares. At all times while this Series B Note shall be
convertible into shares of common stock, the Company shall reserve and keep
available out of its authorized but unissued shares of common stock solely for
the purpose of effecting the conversion of this Series B Note such number of its
shares of such common stock as shall from time to time be sufficient to effect
the conversion of this Series B Note in full. In the event that the number of
authorized but unissued shares of such common stock shall not be sufficient to
effect the conversion of the entire outstanding principal amount of this Series
B Note, then in addition to such other remedies as shall be available to the
Holder, the Company shall take such corporate action as may be necessary to
increase its authorized but unissued shares of such common stock to such number
of shares as shall be sufficient for such purpose.

 

6.      Default. At the option of Holder, the unpaid principal balance of this
Series B Note and all accrued interest thereon shall become immediately due,
payable, and collectible, without notice or demand, upon the occurrence at any
time of any of the following events, each of which shall be deemed to be an
event of default hereunder (a “Default”):

 

(a)      The Company fails to make any payment of interest or principal on the
date on which such payment becomes due and payable under this Series B Note;

 

(b)      The Company breaches any representation, warranty or covenant or
defaults in the timely performance of any other obligation in its agreements
with the Series B Note holders and the breach or default continues uncured for a
period of five Business Days after the date on which notice of the breach or
default is first given to the Company, or ten trading days after the Company
becomes, or should have become aware of such breach or default;

 

(c)      The Company files for protection from its creditors under the federal
bankruptcy code or a third party files an involuntary bankruptcy petition
against the Company; or

 

(d)      The Company’s common stock is not listed on the OTCQB or other public
trading market.

 

Upon the occurrence of any event which might, upon notice or the passage of time
constitute a Default, the Company shall notify the Holder of the Series B Note
and the Holders of all other Series B Notes of the occurrence of the event of
default within ten days.

 







--------------------------------------------------------------------------------

 



 

7.      Default Interest and Attorney Fees. Upon declaration of a Default
hereunder, the balance of the principal remaining unpaid, interest accrued
thereon, and all other costs and fees shall be immediately due and payable. In
the event of Default, the Company agrees to pay all costs of collection
including reasonable attorney’s fees.

 

8.      Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Holder as follows:

 

(a)      Authorization; Enforceability. All action on the part of the Company,
necessary for the authorization, execution and delivery of this Series B Note
and the performance of all obligations of the Company hereunder has been taken,
and this Series B Note constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(b)      Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company’s valid execution, delivery or performance of this Series B Note.

 

(c)      No Violation. The execution, delivery and performance by the Company of
this Series B Note and the consummation of the obligations contemplated hereby
will not result in a violation in any material respect of its Articles of
Incorporation or Bylaws, or of any provision of any mortgage, agreement,
instrument or contract to which it is a party or by which it is bound or, to the
best of its knowledge, of any federal or state judgment, order, writ, decree,
statute, rule or regulation applicable to the Company or be in material conflict
with or constitute, with or without the passage of time or giving of notice,
either a material default under any such provision or an event that results in
the creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets.

 

(d)      Covenants. So long as any Series B Note is outstanding, the Company
will not pay any dividends or other distributions to the holders of any shares
of its preferred stock or common stock unless all payments have been made to the
Holders on a current basis.

 

9.      Assignment of Series B Note. This Series B Note may not be assigned by
Company. The Series B Note may be assigned by Holder with the express written
consent of the Company and satisfaction of applicable securities laws.

 

10.      Loss of Series B Note. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Series B Note, and in case of loss, theft or destruction of indemnification
in form and substance acceptable to the Company in its reasonable discretion,
and upon surrender and cancellation of this Series B Note, if mutilated, the
Company shall execute and deliver a new Series B Note of like tenor and date.

 

11.      Non-Waiver. No delay or omission on the part of Holder in exercising
any rights or remedy hereunder shall operate as a waiver of such right or remedy
or of any other right or remedy under this Series







--------------------------------------------------------------------------------

 



B Note. A waiver on any one or more occasion shall not be construed as a bar to
or waiver of any such right and/or remedy on any future occasion.

 

12.      Maximum Interest. In no event whatsoever shall the amount paid, or
agreed to be paid, to Holder for the use, forbearance, or retention of the money
to be loaned hereunder (“Interest”) exceed the maximum amount permissible under
applicable law. If the performance or fulfillment of any provision hereof, or
any agreement between Company and Holder shall result in Interest exceeding the
limit for Interest prescribed by law, then the amount of such Interest shall be
reduced to such limit. If, from any circumstance whatsoever, Holder should
receive as Interest an amount which would exceed the highest lawful rate, the
amount which would be excessive Interest shall be applied to the reduction of
the principal balance owing hereunder (or, at the option of Holder, be paid over
to Company) and not to the payment of Interest.

 

13.      Purpose of Loan. Company certifies that the loan evidenced by this
Series B Note is obtained for business or commercial purposes and that the
proceeds thereof will not be used primarily for personal, family, household or
agricultural purposes.

 

14.      Waiver of Presentment. Company and the endorsers, sureties, guarantors
and all persons who may become liable for all or any part of this obligation
shall be jointly and severally liable for such obligation and hereby jointly and
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, and any and all lack of diligence or delays in collection
or enforcement hereof. Said parties consent to any modification or extension of
time (whether one or more) of payment hereof, the release of all or any part of
the security for the payment hereof, and the release of any party liable for
payment of this obligation. Any modification, extension, or release may be
without notice to any such party and shall not discharge said party’s liability
hereunder.

 

15.      Governing Law. As an additional consideration for the extension of
credit, Company and each endorser, surety, guarantor, and any other person who
may become liable for all or any part of this obligation understand and agree
that the loan evidenced by this Series B Note is made in the State of Colorado
and the provisions hereof will be construed in accordance with the laws of the
State of Colorado.

 

16.      Binding Effect.  The term “Company” as used herein shall include the
original Company issuing this Series B Note and any party who may subsequently
become liable for the payment hereof by virtue of an assignment by the Company
with the consent of the Holder, provided that Holder may, at its option,
consider the original Company issuing this Series B Note alone as issuer unless
Holder has consented in writing to the substitution of another party as Company.

 

17.      Relationship of Parties. Nothing herein contained shall create or be
deemed or construed to create a joint venture or partnership between Company and
Holder, as Holder is acting hereunder as a lender only.

 

18.      Severability. Invalidation of any of the provisions of this Series B
Note or of any paragraph, sentence, clause, phrase, or word herein, or the
application thereof in any given circumstance, shall not affect the validity of
the remainder of this Series B Note.

 

19.      Amendment. This Series B Note may not be amended, modified, or changed,
except only by an instrument in writing signed by the Company and the Holder.

 

20.      Time of the Essence. Time is of the essence for the performance of each
and every obligation of Company hereunder.

 







--------------------------------------------------------------------------------

 



21.      Notices. All notices, consents, approvals, requests, demands and other
communications which are required or may be given hereunder shall be in writing
and shall be duly given if personally delivered, sent by overnight courier or
posted by United States registered or certified mail, return receipt requested,
postage prepaid and addressed to the other parties at the addresses set forth
below.

 

If to the Company:

 

PetroShare Corp.

9635 Maroon Circle, Suite 400

Englewood, Colorado 80112

Attention: Stephen J. Foley, Chief Executive Officer

 

If to the Holder, at the address as shown on the register maintained by the
Company for such purpose.

 

The Company or the Holder may change their address for purposes of this
Paragraph by giving to the other addressee notice of such new address in
conformance with this Paragraph. If the Company receives any notice pursuant to
this Series B Note or any other Note of this series, it must, not later than
five business days thereafter, dispatch a copy of such notice to the Holder of
this Series B Note and to each other Holder of any Series B Note as reflected in
the current Note Register.

 

IN WITNESS WHEREOF, the undersigned has executed this Series B Note as
of «Issuance_Date».

 

 

PETROSHARE CORP.,

 

a Colorado corporation

 

 

 

 

By:

 

 

 

Stephen J. Foley,

 

 

Chief Executive Officer

 

 







--------------------------------------------------------------------------------

 



NOTICE OF CONVERSION

 

To:         PETROSHARE CORP.

 

The undersigned hereby elects to convert $ ____ principal amount of the attached
Series B Note, together with any accrued but unpaid interest on the outstanding
principal balance, into shares of Common Stock (the “Common Stock”) of
PETROSHARE CORP.,  pursuant to the terms of the attached Series B Note.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name* as is specified
below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

Signature

 

 

--------------------------------------------------------------------------------

*     If you desire the Common Stock to be issued in a name other than the name
in which the Series B Note was issued, additional paperwork may be required to
ensure compliance with applicable securities laws.

 

 



--------------------------------------------------------------------------------